Citation Nr: 0609479	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  99-19 073	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for additional disability due to a neck injury 
sustained while being treated at a VA medical facility in 
March 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to March 
1983 and from December 1990 to May 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 1999 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO).

In March 2001, to support her claim, the veteran testified at 
a hearing at the RO before a visiting Veterans Law Judge 
(VLJ) of the Board.  This type of proceeding is often 
referred to as a travel Board hearing.  In October 2001, the 
Board remanded the case to the RO for further development and 
consideration.  In May 2005, the veteran was advised that the 
Veterans Law Judge who had presided over the March 2001 
hearing was no longer employed by the Board.  So the veteran 
was informed of her right to have another hearing before 
another Veterans Law Judge who will ultimately decide her 
appeal.  In June 2005, in response, she requested a video-
conference hearing.  Consequently, later that month, the 
Board again remanded the case to the RO to schedule the 
requested hearing.  And that hearing subsequently was 
conducted by the undersigned Veterans Law Judge in 
January 2006.

The Board also notes that additional evidence was received in 
April 2005 after the case had been certified to the Board by 
the RO.  This evidence consists of the reports of VA general 
medical and psychiatric examinations dated in April 2005.  
Under 38 C.F.R. § 20.1304(c) (2005), pertinent evidence 
received by the Board after certification of the appeal 
usually requires remanding the case to the RO for initial 
consideration of the additional evidence and to send the 
veteran a supplemental statement of the case (SSOC) 
addressing it.  The veteran has the option of waiving this 
right.  Here, upon reviewing this additional evidence, 
the Board finds that these VA examinations pertain to an 
unrelated claim (for service connection for post-traumatic 
stress disorder (PTSD)) or do not contain a medical opinion 
concerning the etiology of the neck disability at issue.  
Therefore, this additional evidence is not germane to the 
issue on appeal and the case need not be returned yet again 
to the RO.  See, e.g., Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); see, too, Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Issue not on appeal

In February 2005, the veteran's representative provided a 
statement in lieu of VA Form 646, wherein he indicated the 
following:

We agree with VA that the veteran's neck 
disability is part of her service-
connected fibromyalgia.  Given the 
severity of the neck condition, to 
include fusion and severe pain and 
limited motion, it seems examination is 
warranted in order to best evaluate the 
neck condition and either increase the 
present evaluation assigned the 
fibromyalgia or provide separate 
evaluation.  

The Board construes the representative's statement as a claim 
for a higher rating for the service-connected fibromyalgia.  
This additional claim, however, has not been adjudicated by 
the RO - much less denied and timely appealed to the Board.  
So it is referred to the RO for appropriate development and 
consideration.  The Board does not currently have 
jurisdiction to consider this additional claim.  
38 C.F.R. § 20.200 (2005).



Also, in a July 2005 decision, the RO denied a rating higher 
than 70 percent for the now service-connected PTSD.  The 
veteran filed a notice of disagreement (NOD) in response, in 
August 2005, and the RO sent her a statement of the case 
(SOC) in October 2005.  There is no indication in the record 
here at the Board, however, that she since has perfected an 
appeal of this claim by filing a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  So this claim 
also is not presently before the Board.  38 C.F.R. § 20.200 
(2005).


FINDING OF FACT

The medical and other relevant evidence of record does not 
show the veteran's neck disability is the result of 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA in furnishing medical treatment.  
The evidence also reveals that a temporary flare up of neck 
pain following the procedure was reasonably foreseeable in 
light of the physical manipulation of the spine required to 
administer the anesthesia.


CONCLUSION OF LAW

The payment of benefits under the provisions of 38 U.S.C. § 
1151 for neck disability is not warranted.  38 U.S.C.A. § 
1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking compensation under 38 U.S.C. § 1151 
for a neck (cervical spine) disability which she asserts is 
due to injury to her neck from intubation performed in 
connection with a March 1998 left knee arthroscopy at a VA 
Medical Center (VAMC).  



Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
 Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).   The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.   38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) revisited the requirements imposed 
upon VA by the VCAA.   The Court held, among other things, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) 
(West 2002), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.   Pelegrini II, 18 Vet. App. 112, 119-
20 (2004).  

In this case, such a situation was a legal impossibility 
because the initial adjudication (decision in June 1999) of 
the claim pre-dated the enactment of the VCAA.  But the claim 
was readjudicated after passage of this law, and SSOCs were 
provided in September and December 2004 following VCAA notice 
compliance action in July 2004.  [The Board notes that the 
VCAA letter was initially mailed in June 2004 and returned.  
It was remailed to a new address in July 2004 and was not 
returned or otherwise noted to be undeliverable.]  
The veteran was provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to the VA notice.  In August 2004, her representative stated 
that she did not have any other medical records 
of significance.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (2005) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 23.  This new fourth 
"element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

Here, the VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both her private 
and VA medical records.  In this way, the VCAA letter clearly 
satisfies the first three "elements" of the notice 
requirement.  In addition, the VCAA letter advised the 
veteran:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This clearly 
satisfies the "fourth" element.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  As noted in the 
Introduction, the claim was remanded to the RO in October 
2001 for further development, to include a VA examination and 
medical nexus opinion.  The veteran has been afforded ample 
opportunity to present evidence and argument and has not 
identified any outstanding evidence.  Accordingly, the Board 
will address the merits of her claim.



Pertinent Laws and Regulations

38 U.S.C.A. § 1151

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  In pertinent part, 38 
U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In this case, the veteran filed her § 1151 claim in September 
1998.  Accordingly, the post October 1, 1997 version of the 
law and regulations must be applied.  See VAOPGCPREC 40-97 
[all Section 1151 claims that were filed after 
October 1, 1997, must be adjudicated under the statutory 
provisions currently in effect, which essentially require a 
showing of negligence or fault on the part of VA].



Analysis

A review of the treatment records in question shows the 
veteran underwent a left knee arthroscopy on March 18, 1998 
under general endotracheal anesthesia.  Following the 
procedure, she was extubated and transferred to the recovery 
room in stable condition.  VA progress notes show she began 
complaining of pain in her neck area on April 13, 1998, when 
examination revealed tenderness to palpation between the 
scapulae up to the posterior neck.  The diagnostic assessment 
was muscular pain unrelieved by ibuprofen.  On April 30, 
1998, she reported that she had developed some cervical-
brachialgia and cervical pain which occurred right after the 
left knee surgery.  It was noted that cervical spine X-rays 
were suggestive of degenerative changes at multiple levels.  
The diagnosis was "cervicalbrachialgia post 
surgical/anesthesia."  A May 1998 progress note shows a 
diagnosis of "cervical-brachialgia will have MRI 
?impingement, possible neuritis secondary to Ortho surgery 
and intubation (symptoms started after ortho surgery)."  An 
MRI conducted in July 1998 revealed multilevel disc 
degeneration of the cervical spine.  

In June 1999, a VA examiner opined that the veteran's 
cervical spine condition was due to the left knee 
arthroscopy.  Specifically, the examiner stated that

"Due to the temporal relationship of the 
onset of the cervical spine pain to the 
intubation, it seems to me more likely 
than not that this could have been due to 
the manipulation of the neck required for 
intubation of the airway for the general 
endotracheal anesthesia."  

The Board notes, however, that the file also contains 
evidence which directly contradicts the June 1999 VA 
examiner's opinion.  That is, a May 2004 VA examiner opined, 
after examining the veteran and reviewing the claims file, 
that the intubation performed during the 1998 surgery did not 
cause the degenerative disc disease or degenerative arthritis 
of the cervical spine.  The VA examiner indicated these 
changes were degenerative in nature and not due to a single 
traumatic episode.  

Regardless of the conflicting evidence pertaining to the 
issue of causation, the Board notes that it is not enough 
that the veteran's cervical spine disability is the direct 
result of the March 1998 left knee surgery and attendant 
intubation.  As outlined in the laws and regulations section 
above, to warrant compensation under 38 U.S.C. § 1151, the 
1998 intubation procedure would have to represent an act of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.  Alternatively, the 
veteran could substantiate her claim by demonstrating that 
the development of a cervical spine disability following the 
procedure was not a reasonably foreseeable result of the 
intubation.

The medical evidence of record in this case, specifically the 
opinion of the May 2004 VA reviewer, indicates the intubation 
procedure was entirely proper and did not amount to 
carelessness or negligence on the part of VA.  In discussing 
the rationale of this medical conclusion, the May 2004 VA 
examiner stated:

4.  The incident of intubation would, at 
most, have caused a flare-up of [the 
veteran's] neck symptoms, which included 
neck pain, headaches and stiffness, which 
should have been amenable to treatment.  

5.  The process of intubation does 
require extension of the cervical spine 
and would need to be considered an event 
not reasonably foreseeable and not a 
negligent act.

The Board observes that the examiner used the word "not" in 
addressing whether the cervical spine disability was 
reasonably foreseeable.  But the Board finds that reference 
is merely a typographical error.  It is entirely clear from 
the context of the opinion, when read in its entirety, that 
the VA examiner concluded that, given the extension of the 
cervical spine required for the procedure, the veteran's neck 
pain (albeit only a temporary flare up of it) was a 
reasonably foreseeable result of the intubation.  In fact, 
logic dictates that any procedure requiring physical 
manipulation of the cervical spine has the potential to cause 
associated neck pain.  Consequently, the Board is entirely 
satisfied that the "not" in question is no more than an 
inadvertent typographical error and that the term 
"reasonably foreseeable" was intended.

This being the case, the evidence does not show the 
intubation procedure represented an act of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA or an event not 
reasonably foreseeable under the circumstances.  The veteran 
has not submitted any competent medical evidence 
contradicting the May 2004 VA examiner's opinion.  This 
includes the June 1999 VA examiner's statement because it did 
not address whether the cervical spine disability was a 
result of negligence on the part of VA medical personnel, or 
an event not reasonably foreseeable.

The veteran cannot establish this requisite link, herself, 
between her cervical spine disability and the VA treatment at 
issue.  It is now well-established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Thus, the 
veteran's opinion as to whether her cervical spine disability 
is the result of negligence on the part of VA medical 
personnel or an event not reasonably foreseeable is entitled 
to no probative weight.

The Board adds that, as discussed above, the veteran has been 
accorded abundant opportunity to present competent medical 
evidence in support of her claim.  She also was given this 
opportunity during and after her most recent hearing.  
Unfortuantely, however, she has not done so.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].



So, in short, the medical evidence of record indicates the 
intubation performed by VA medical personnel in conjunction 
with the March 1998 left knee arthroscopy did not constitute 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.  The evidence also 
indicates the development of a cervical spine (neck) 
disability was a foreseeable result of that treatment.  
Accordingly, the veteran's claim for compensation under 38 
U.S.C. § 1151 must be denied.


ORDER

The claim for compensation under 38 U.S.C.A. § 1151 (West 
2002) for additional disability due to a neck injury 
sustained while being treated at a VA medical facility in 
March 1998 is denied.


____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


